DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
An applicant's duty of disclosure of material information is not satisfied by presenting a patent examiner with "a mountain of largely irrelevant data from which he is presumed to have been able, with his expertise and with adequate time, to have found the critical data. It ignores the real world conditions under which examiners work." Rohm & Haas Co. v. Crystal Chemical Co., 722 F.2d 1556, 1573, 220 U.S.P.Q. 289 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). An applicant has a duty to not just disclose pertinent prior art references but to make a disclosure in such way as not to "bury" it within other disclosures of less relevant prior art. See Golden Valley Microwave Foods Inc. v. Weaver Popcorn Co. Inc., 24 U.S.P.Q.2d 1801 (N.D. Ind. 1992); Molins PLC v. Textron Inc., 26 U.S.P.Q.2d 1889, 1899 (D. Del. 1992); Penn Yan Boats, Inc. v. Sea LarkBoats, Inc. et al, 175 U.S.P.Q. 260, 272 (S.D. FI. 1972). It is unreasonable for Examiner to review all of the cited references thoroughly. By initialing the accompanying 1449 forms, Examiner is merely acknowledging the submission of the cited references and indicating that only a cursory review has been made.

Claim Objections
Claim 1 objected to because of the following informalities: indefinite for failing to particularly point out and distinctly claim the subject matter the inventor regards as the invention. That is, the claim states Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Trumbull (U.S. PG Publication No. 2016/0088289).

In regards to claim 1, Trumbull teaches a method of projecting moving images (See ¶0025 and 0031 in view of FIG. 5), the method comprising: 
	simultaneously projecting, using a digital image projector, a plurality of digital left eye image frames illuminated at a 50% duty cycle and a plurality of digital right eye image frames illuminated at the 50% duty cycle thereby replicating mechanically shuttering film projectors and ridding digital projection at any frame rate that results if the projector has no shutter (See ¶0025, 0031, 0034 and 38-0041 in view of FIG. 3 and 5 which retains a 50% duty cycle of each of the two eyes [in alternating manner]; also see ¶0033 in view of 0025 and 0031 for more information, additionally as noted in ¶0018 in view of FIG. 2, 3 and 5 the photographing and projection comprise simultaneous capture and interleaving of left and right frames which teaches the limitation as per currently claimed).

In regards to claim 2, Trumbull teaches the method of claim 1, comprising interleaving a plurality of digital dark frames in a 48, 60, 72, 96, 120, or 144 frames per second (fps) image stream in two-dimensional (2D) or three-dimensional (3D) movies (See ¶0025, 0031, 0034 and 0038-0041).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 3-5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Trumbull (U.S. PG Publication No. 2016/0088289) in view of Gocke et al. (“Gocke”) (U.S. PG Publication No. 2016/0227199).

In regards to claim 3, Trumbull fails to explicitly teach the method of claim 1, comprising interleaving alternating digital image frames and digital dark frames on the image streams of 48, 60, 72, 96, 120, or 144 fps using a dual projection laser system.
	That is, Trumbull does indeed teach interleaving alternating digital image frames and digital dark frames at 144 fps as seen in ¶0025, 0031, 0034 and 0038-0041, this is done in a variety of differing projection systems as seen in ¶0039 such as with LCD, LED, OLED, laser scanner, and any other left/right Virtual Reality projection system. Trumbull, however, fails to specify the use of projecting using a dual projection laser system. In a similar endeavor Gocke teaches in ¶0019, 0020, 0022, 0033 and FIG. 2 a dual projection laser system [using left projector 602 and right projector 603]. It would have been obvious to one of ordinary skill in the art to incorporate Gocke’s teachings into Trumbull as it provides the advantage of separate projectors being able to generate a parallax for imaging as well as producing separate polarization on each lens which allows for simple replacements as well as improving lighting which is highly controllable and consume less energy while still providing for a high imaging quality that is efficient as described in ¶0003-0005.
	Therefore together Trumbull and Gocke teach comprising interleaving alternating digital image frames and digital dark frames on the image streams of 48, 60, 72, 96, 120, or 144 fps using a dual projection laser system (See ¶0025, 0031, 0034 and 0038-0041 of Trumbull in view of ¶0019, 0020, 0022, 0033 and FIG. 2 of Gocke).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Gocke into Trumbull because “Laser projection systems can output more light by focusing their power. As a result, they consume less energy and can output near-constant and highly controllable light,” - ¶0004.

In regards to claim 4, Trumbull fails to explicitly teach the method of claim 1, comprising interleaving a plurality of digital dark frames into dual image streams for dual projector three-dimensional (3D) systems in such a manner as to replicate the temporal continuity at which the frames were photographed.
	That is, Trumbull does indeed teach interleaving alternating digital image frames and digital dark frames at 144 fps in 3D as seen in ¶0025, 0031, 0034 and 0038-0041 which replicates the temporal continuity at which the frames were photographed, this is done in a variety of differing projection systems as seen in ¶0039 such as with LCD, LED, OLED, laser scanner, and any other left/right Virtual Reality projection system. Trumbull, however, fails to specify the use of projecting using a dual projection three-dimensional laser system. In a similar endeavor Gocke teaches in ¶0019, 0020, 0022, 0033 and FIG. 2 a dual projection laser system [using left projector 602 and right projector 603]. It would have been obvious to one of ordinary skill in the art to incorporate Gocke’s teachings into Trumbull as it provides the advantage of separate projectors being able to generate a parallax for imaging as well as producing separate polarization on each lens which allows for simple replacements as well as improving lighting which is highly controllable and consume less energy while still providing for a high imaging quality that is efficient as described in ¶0003-0005.
	Therefore together Trumbull and Gocke teach comprising interleaving a plurality of digital dark frames into dual image streams for dual projector three-dimensional (3D) systems in such a manner as to replicate the temporal continuity at which the frames were photographed (See ¶0025, 0031, 0034 and 0038-0041 of Trumbull in view of ¶0019, 0020, 0022, 0033 and FIG. 2 of Gocke).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Gocke into Trumbull because “Laser projection systems can output more light by focusing their power. As a result, they consume less energy and can output near-constant and highly controllable light,” - ¶0004.

In regards to claim 5, Trumbull fails to explicitly teach the method of claim 1, comprising including a mechanical or electronic shuttering mechanism within a single digital projector to enable 6P dual laser sets to achieve dichroic three-dimensional (3D), while retaining a 50% duty cycle of each of two eyes.
	That is, Trumbull does indeed teach interleaving alternating digital image frames and digital dark frames at 144 fps in 3D as seen in ¶0025, 0031, 0034 and 0038-0041 which retains a 50% duty cycle of each of the two eyes, this is done in a variety of differing projection systems as seen in ¶0039 such as with LCD, LED, OLED, laser scanner, and any other left/right Virtual Reality projection system. Trumbull, however, fails to specify the use of projecting using a dual projection three-dimensional laser system. In a similar endeavor Gocke teaches in ¶0019, 0020, 0022, 0033 and FIG. 2 a dual projection laser system [using left projector 602 and right projector 603]. It would have been obvious to one of ordinary skill in the art to incorporate Gocke’s teachings into Trumbull as it provides the advantage of separate projectors being able to generate a parallax for imaging as well as producing separate polarization on each lens which allows for simple replacements as well as improving lighting which is highly controllable and consume less energy while still providing for a high imaging quality that is efficient as described in ¶0003-0005.
	Therefore together Trumbull and Gocke teach comprising including a mechanical or electronic shuttering mechanism within a single digital projector to enable 6P dual laser sets to achieve dichroic three-dimensional (3D), while retaining a 50% duty cycle of each of two eyes (See ¶0025, 0031, 0034 and 0038-0041 of Trumbull in view of ¶0019, 0020, 0022, 0033 and FIG. 2 of Gocke).
	It would have been obvious to a person of ordinary skill in the art, and before the effective filing date of the claimed invention, to incorporate the teaching of Gocke into Trumbull because “Laser projection systems can output more light by focusing their power. As a result, they consume less energy and can output near-constant and highly controllable light,” - ¶0004.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDEMIO NAVAS JR whose telephone number is (571)270-1067. The examiner can normally be reached M-F, ~ 9 AM -6 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Ustaris can be reached on 5712727383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDEMIO . NAVAS JR
Primary Examiner
Art Unit 2483



/EDEMIO NAVAS JR/Primary Examiner, Art Unit 2483